Exhibit 10(A)(2)



[Servotronics, Inc. Letterhead]



 

 

August 4, 2006



Dr. Nicholas D. Trbovich (Nicholas D. Trbovich, Sr.)
28 Tanglewood Drive, West
Orchard Park, NY 14127



Dear Dr. Nicholas D. Trbovich (Nicholas D. Trbovich, Sr.):



You and Servotronics, Inc. (the "Company") are parties to an Employment
Agreement, dated July 1, 2005 and ratified on June 30, 2006 (the "Agreement")
pursuant to which you are employed by the Company. This letter confirms such
"Agreement" and subsequent ratification.



This letter will also confirm your agreement and that of the Company (pursuant
to a resolution of the Board of Directors passed at a meeting held on June 30,
2006) to amend Paragraph 3 of the Agreement to delete "$397,400" and insert in
its place "$412,300" (to be effective May 1, 2006) subject to your acceptance
which will be indicated by your signature below.



If the foregoing meets with your approval and you are willing to become bound
hereby, will you please sign and return to the undersigned the enclosed copy of
this letter.



Very truly yours,



SERVOTRONICS, INC.



/s/ Michael D. Trbovich



Michael D. Trbovich,
Corporate Secretary



 

ACCEPTED AND AGREED



/s/ Dr. Nicholas D. Trbovich


Dr. Nicholas D. Trbovich
(Nicholas D. Trbovich, Sr.)

August 4, 2006


Date

